DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, 6-20, “at least one graphic element” renders the claim indefinite as claim 1 already recites a “at least one modifiable graphic element” so it is unclear how many graphic elements are intended to be claimed. For purposes of examination, “at least one graphic element” is interpreted to mean “the at least one modifiable graphic element”. Claims 1-4, 6-20 as they depend from claim 1 are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruring CH 712398 hereinafter ‘398.
Regarding claim 1, ‘398 discloses a system  for displaying time or time derivative information, the system comprising: - a limb comprising at least one modifiable graphic element forming time or time derivative reference information (9), - a time or time derivative information indication member in cooperation with the limb (5), - a device for modifying the graphic element (11), and - a device for resetting, by action of a user, to a predetermined configuration (11), the time or time derivative information displayed by cooperation of the indication member and of the limb [0027], wherein the device for modifying the graphic element comprises: - a support, having at least one graphic element (9,9a,9b), - an energy accumulator (27) a mechanism  for transmitting energy to the accumulator (17) in at least one selected from the group consisting of (i) as and when display of the time or time derivative information is incremented and (ii) upon the displacement of the indication member
Regarding claim 2, ‘398 discloses the display system, wherein the device for modifying the graphic element is a device for driving the graphic element [0027] and wherein the modifiable graphic element is arranged so as to be displaced under the effect of the device for modifying the graphic element and arranged so as to be reset to a determined position by the resetting device [0027], [0035].
  Regarding claim 3, ‘398 discloses the display system, wherein at least one selected from the group consisting of (i) the device for resetting to a predetermined configuration comprises at least one selected from the group consisting of a first element (37m) for resetting the indication member to a first predetermined configuration [0027],[0034],[0039] and a second element  (17) for resetting the graphic element  to a second predetermined configuration [0035],[0028]-[0030] and (ii) the at least one modifiable graphic element is arranged so that, in several configurations of the at least one modifiable graphic element, the at least one modifiable graphic element defines or helps to define several complementary ranges of a value scale of time or time derivative information.
  Regarding claim 4, ‘398 discloses the display system, wherein the device for resetting to a predetermined configuration is arranged so as to position the indication member in a first predetermined configuration [0027],[0034],[0039]and the graphic element in the second predetermined configuration by the action of one and the same control member [0035],[0028]-[0030].
 Regarding claim 6, ‘398 discloses the display system, wherein the energy accumulator comprises a spring (27), fixed at a first of its ends to a frame and bearing at a second of its ends against a plate (21) that is mobile relative to the frame, the plate being secured to the support, the plate comprising several notches intended to successively receive the second end of the spring [0028]-[0034]. 
  Regarding claim 7, ‘398 discloses the display system, wherein the transmission mechanism comprises a mobile kinematically linked with the indication member (17), the mobile comprising a finger arranged so as to act on the energy accumulator (33); to displace the energy accumulator from one notch to another [0030]-[0035].  
Regarding claim 8, ‘398 discloses the display system, wherein the authorizing mechanism comprises a locking disk provided with a first cutout (25b), kinematically linked with the indication member and cooperating with a plate provided with several second cutouts and secured to the support (17, 17 a, b, d), to lock or authorize the rotation of the plate, the locking disk having a first configuration in which the rotation of the plate is authorized and a second configuration in which the rotation of the plate is prevented by obstruction with the disk [0028]-[0035].  
Regarding claim 9, ‘398 discloses the display system, wherein at least one selected from the group consisting of: (i) the device for resetting to a predetermined configuration comprises a hammer (39m1) and a first cam, secured to the indication member and intended to receive an action of a first peen of the hammer (41m1) [0039]-[0043], and (ii) the device for resetting to a predetermined configuration comprises a hammer (39 m2) and a second cam secured to the support (41m2) and intended to receive an action of a second peen of the hammer [0043]-[0046].  
Regarding claim 10, ‘398 discloses the display system, wherein the first peen is mounted to be mobile, relative to a body of the hammer, and wherein the hammer comprises an element (55m) for returning the first peen to a position of rest relative to the body of the hammer [0039]-[0043].
  Regarding claim 11, ‘398 discloses a horological movement comprising a system, see Figs. 3-8b.  
Regarding claim 12, ‘398 discloses a timepiece, comprising a system, see Fig. 1a-2.  
Regarding claim 13, ‘398 discloses a method for operating a display system, the method comprising the following steps: displaying time or time derivative information by cooperating of the indication member and of the limb (see Fig. 1a-2), then - performing an action by a user on the display system (via 11), then - as a consequence of the action, resetting to a predetermined configuration, the time or time derivative information displayed by cooperation of the indication member and of the limb to a predetermined configuration, [0027], [0035].  
Regarding claim 14, ‘398 discloses the operating method, wherein the displaying comprises:   - tightening an energy accumulator (25) by action of a finger (11,31) [0030][0032]-[0035], then unlocking the position of a support (9), then displacing the support using a mechanical energy released by the energy accumulator [0027]-[0035].  
Regarding claim 15, ‘398 discloses a method for operating a display system, the method comprising: tightening the energy accumulator by action of a finger (11,31), then unlocking the position of the support [0030][0032]-[0035],, then displacing the support using a mechanical energy released by the energy accumulator [0027]-[0035].  
Regarding claim 16, ‘398 discloses the display system, wherein the resetting device is adapted for resetting to zero [0042].  
Regarding claim 17, ‘398 discloses the display system, wherein the device for resetting to a predetermined configuration is arranged so as to position the indication member in a first predetermined configuration and the graphic element in the second predetermined configuration by the action of one and the same control member via a single action on the control member, [0035],[0028]-[0030].
Regarding claim 20, ‘398 discloses the display system, wherein the first peen is mounted to be mobile in translation along a first axis relative to a body of the hammer [0039]-[0043],[0048] (via 81), and wherein the element for returning the first peen to a position of rest relative to the body of the hammer is for returning the first peen to a position of rest relative to the second peen  [0039]-[0044].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ‘398 in view of Gruring CH 771228 hereinafter ‘228.
Regarding claim 18, ‘398 discloses the display system, with a spring (25), the plate is mobile in rotation relative to the frame, and the plate is secured to the support by friction or by indenting [0030]-[0034]. 
‘398 does not disclose the spring is a hairspring.
However, ‘228 discloses it is known in the art to also maintain an energy accumulator system in particular positions using a hairspring (20b)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of ‘398 as suggested by ‘228 because simply substituting one means for another (i.e. linear spring with spiral spring) provides the predictable result that the device will still be able to reset the device to the predetermined configurations.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘398 in view of Scheufele US 2007/0230286.
Regarding claim 19, 398 further discloses the display system, wherein the device for resetting to a predetermined configuration comprises a hammer (39m1) and a first cam secured to the indication member and intended to receive an action of a first peen of the hammer, wherein the first cam is a snail cam (41m1) [0039]-[0043].
	‘398 does not disclose a heart cam.
However, Scheufele that it is known in the art to use a heart cam (11) in a resetting device actuated by a push button similar to element 11 in ,[0013], see Fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the snail cam of ‘398 with a heart cam as suggested by Scheufele because simply substituting one known means to reset a hand back to an initial position with another provides the predictable result that the device will accurately display the desired time indication.
Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive. 
Applicant merely states that Gruring does not disclose the specified claim features without explaining how Gruring does not disclose these features. These features are disclosed in as set forth in the Office Action above. For clarification, Gruring discloses a mechanism for transmitting energy to the accumulator (17) in at least one selected from the group consisting of (i) as and when display of the time or time derivative information is incremented and (ii) upon the displacement of the indication member (particularly in [0034]: “By pressing the control member 11 fully, the stud 31 causes the selection member 21 to pivot in the clockwise direction (FIG. 5 c ). This drives the rack 17 and the index wheel set 9 in the same direction, consequently bringing the device 1 into the “reverse” mode (the second state of the mechanism). At the same time, the return member 25 has also moved, which maintains the device in this mode under the effect of the return spring 27.), and a mechanism for authorizing the movement of the support under the effect of energy supplied by the accumulator (25), when at least one selected from the group consisting of (i) the display of the time or time derivative information reaches a predetermined value and (ii) the indication member reaches a predetermined position [0030]-[0035], in particular [0030],[0034],[0035] and comparing Figs 5a vs. 5d show a particular position in which movement of 9 is authorized. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844